DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubi (GB 2 154 645 A).

Regarding claim 1, Rubi discloses an apparatus for orienting an accelerometer on a post-tensioned rod (note the apparatus of Rubi is structurally capable of use for this function even though it is not disclosed as being used this way) comprising: an elongate structure (structure of Fig. 1) comprising: a first open channel (bottom half of element 6 in Fig. 1) having a first sidewall forming a substantially half cylinder shape along at least a portion of a length of the first open channel (see Fig. 1 and page 1 lines 57-60), and a first axis along a length of the first open channel (vertical axis along channel wall of element 6 in Fig. 1); a second open channel (left half of element 5 in Fig. 1) having a second sidewall forming a substantially half cylinder shape along at least a portion of a height of the second open channel (see Fig. 1, note that “height” is the horizontal dimension Fig. 1 but is still a height since the structure can be oriented in any position), and a second axis along a height of the second open channel (horizontal axis along channel wall of element 5 in Fig. 1); and a stopper wall having an inner surface disposed internal to a top end of the second channel (see Fig. 1, internal wall that joins to inside of channel of left side of element 5 but is not labeled; see labeled reproduction of Rubi’s Fig. 1 below), said inner surface being substantially perpendicular to the second axis (Id.); wherein the first axis is substantially perpendicular to the second axis, and wherein the first and second channels are contiguous and non-overlapping (see Fig. 1).

[AltContent: textbox (First channel)][AltContent: textbox (Second channel)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    510
    638
    media_image1.png
    Greyscale


	Regarding claim 3, Rubi’s first open channel is structurally suitable for receiving, along its length, a cylindrical magnet, an accelerometer, and a wire coupled to the accelerometer (see Fig. 1, bottom side channel of element 6 is capable receiving these components because it is an open channel in which at least some types of these components could be placed).
	
	Regarding claim 4, Rubi’s second open channel is suitable for receiving, along it’s height, a substantially cylindrical, post-tensioned rod (see Fig. 1, left side channel of element 5 is cylindrical and is capable of receiving any of various rods, including a post-tensioned rod).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubi (GB 2 154 645 A).

Regarding claim 2, Rubi does disclose that there is a distance from a boundary between the first open channel and the second open channel to the inner surface of the stopper wall (see labeled reproduction of Fig. 1 below), but Rubi does not disclose what the value of the distance is. However, one of ordinary skill in the art would have found it obvious to design this distance to any of various different values, including 0.5 inches, because Rubi’s channel is designed and disclosed as being for accommodating a rod; adjusting this dimension, or even generally scaling up or down the entire structure such that this value is 0.5 inches, allows the structure to accommodate different sizes and amounts of length of the end of a rod in a predictable manner, thereby allowing the structure to be more versatile in its application. 



    PNG
    media_image2.png
    492
    604
    media_image2.png
    Greyscale


	Regarding claims 5-7, Rubi does not explicitly disclose the radius of second sidewall but does state that it is cylindrically shaped and designed for clamping or receiving a rod or pipe (page 1 lines 6-7). It would have been obvious to one of ordinary skill in the art to make the radius of Rubi’s second sidewall 5 any of various values, or to scale up or down the entire structure of Rubi such that the second sidewall radius is any of various values, including 0.75 inches, because one of ordinary skill in the art would have known that rods and pipes of this dimension were known and conventional, and making the sidewall radius this dimension would allow it to be used with this size of rod.

Response to Arguments
Applicant's arguments filed 24 June 2022 have been fully considered but they are not persuasive. In response to the amendment to claim 1, the Rubi reference has been interpreted slightly differently as set forth above, and it still deemed to anticipate claim 1 because one half of each of Rubi’s elements 5 and 6 can be interpreted as a channel such that they are contiguous and do not overlap.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861